Citation Nr: 1208226	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-03 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1979, and from July 1980 to January 2000.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the benefit sought on appeal.


FINDING OF FACT

The competent clinical, and competent and credible lay, evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Veteran asserts that he is entitled to a TDIU because his service-connected disabilities prevent him from working.  In January 2009 correspondence, the Veteran stated that he had gotten his degree in education but could not do that or any other gainful employment.  He stated that he could not do physical labor because of his back, and that the various medications he took for service-connected disabilities resulted in trouble concentrating, trouble driving, and an inability to remember instructions.  

During a February 2009 hearing before a Hearing Officer, the Veteran stated that he graduated in 2003 with a degree in education but had never tried to get employment.  He explained that he was in a state of depression and because of his knees and back was unable to get around very well and was basically stuck at home.  He explained that his diagnosis of sleep apnea during active duty (which the Board notes the Veteran still has) prompted the Air Force to suggest that he think seriously of retirement.  

The Veteran's DD Form 214's indicate that his military occupational specialties had been security specialist, and heating, ventilation, air conditioning and refrigeration craftsman.  On VA examination in October 2008, it was indicated that the Veteran had had no civilian employment since service.  

In April 2009 correspondence, the Veteran stated that he had 12 prescription medications from VA that together made him drowsy and unable to concentrate.  He could not remember instructions, concentrate on a job long enough to finish it, or sit or stand for any length of time, and was unable to do physical labor.  He said that his mood disorder affected his motivation and personality.  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court of Appeals for Veterans Claims indicated that the Board cannot deny the veteran's claim for total rating based on individual unemployability without producing evidence, as distinguished by mere conjecture, that the veteran can perform work.

Based on a thorough review of the record, the Board finds that the competent medical evidence supports the Veteran's claim for a TDIU.  

The Veteran is service-connected for sleep apnea, evaluated as 50 percent disabling; a mood disorder due to chronic pain, evaluated as 50 percent disabling; patellofemoral syndrome, left, evaluated as 30 percent disabling; degenerative joint disease of the lumbar spine, evaluated as 20 percent disabling; patellofemoral syndrome, right, evaluated as 20 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; gastroesophageal reflux disease, evaluated as 10 percent disabling; residuals of fracture, os calcis, right, with degenerative changes, evaluated as 10 percent disabling; residuals of fracture, distal radius, left wrist, evaluated as noncompensable; and allergic rhinitis with sinusitis, evaluated as noncompensable.  The combined evaluation is 90 percent, effective from March 2007.  Thus, the Veteran satisfies the schedular criteria set forth at 38 C.F.R. § 4.16(a).

The evidence demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation, even though they do not warrant a 100 percent schedular evaluation.  

A September 2008 VA outpatient mental health physician note provides that the Veteran experienced mood swings on a daily basis even with the support of an antidepressant.  His chronic pain, health losses and inability to get around greatly contributed to his depression and hopelessness.  He had failed a trial of acupuncture and now judiciously used narcotic pain medications.  The examiner stated that on mental status examination, the Veteran's concentration was poor and he had marginal motivation to complete needed tasks.  The Veteran shifted his weight frequently due to back discomfort and had a stiff gait.  The Board finds that this treatment report supports the Veteran's claim that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

An October 2008 VA psychiatric examination report provides an Axis I diagnosis of mood disorder due to chronic pain within his back, knees, and wrist.  The Axis V GAF was that most recently he had received a GAF of 55.  The examiner explained that this was consistent with that day's observations.  The Veteran demonstrated with flat affect, few social contacts and difficulties that would enable him to be in social and occupational endeavors.  His current score of 55 was related to the mood disorder due to a general medical condition.  

The Board is aware that the in the body of the report, the VA examiner stated that although the Veteran's mood disorder had been significant at times, there was no evidence to suggest that it caused complete industrial impairment.  However, this statement uses an incorrect standard.  Entitlement to a TDIU requires that the service-connected disabilities render the claimant unable to secure or follow a substantially gainful occupation.  Entitlement to a TDIU does not require that the service-connected disabilities result in complete industrial impairment.  

Similarly, the VA examiner stated that the Veteran's GAF score of 55 would enable the Veteran to be involved in work at least part time if his severe physical ailments (identified by Axis III as lumbar spine degenerative joint disease, bilateral knee patellofemoral syndrome and left wrist fracture) were not present.  Again, the examiner uses an incorrect standard.  Being able to work at least part time is not the same as being able to secure or follow a substantially gainful occupation, which is the determining factor precluding entitlement to a TDIU.  Moreover, this statement implicitly acknowledges that the service-connected disabilities identified in Axis III do render the Veteran unable to secure or follow a substantially gainful occupation.

The Board further finds it significant that the VA examiner concedes that the Veteran has anhedonia and poor motivation that significantly limit his social and leisure pursuits.  The VA examiner, however, does not explain how the Veteran's anhedonia and poor motivation would not simultaneously significantly limit the Veteran's employment pursuits.  Also noteworthy is the fact that the VA examiner found the Veteran's concentration to be below what was expected, and noted that the Veteran struggled significantly with the serial sevens task.  The examiner stated that the Veteran's effort appeared to be valid.  

The Veteran's own contentions, set forth above, support his claim.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board finds no reason to doubt the Veteran's credibility.  

As a last matter, the Board points out that there is no evidence in the record showing that Veteran's service-connected disabilities, acting in concert, do not preclude him from being able to secure or follow a substantially gainful occupation consistent with his educational attainment, and occupational experience.  See Beaty, supra.  Accordingly, he is entitled to an award of TDIU.


ORDER

A TDIU is granted, subject to the rules and regulations governing the award of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


